
	

113 SJ 37 IS: Proposing an amendment to the Constitution of the United States relating to parental rights.
U.S. Senate
2014-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		113th CONGRESS
		2d Session
		S. J. RES. 37
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2014
			Mr. Graham introduced the following joint resolution; which was read twice and referred to the Committee on the Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution of the United States relating to parental rights.
	
	
		
			That the following article is
			 proposed as an amendment to the Constitution of the United States, which
			 shall
			 be valid to all intents and purposes as part of the Constitution when
			 ratified
			 by the legislatures of three-fourths of the several States:
			
				
					 —
					
						1.
						The liberty of parents to direct the
				upbringing, education, and care of their children is a fundamental
				right.
					
						2.
						The parental right to direct education
				includes the right to choose public, private, religious, or home
			 schools, and
				the right to make reasonable choices within public schools for
			 one’s
				child.
					
						3.
						Neither the United States nor any State
				shall infringe these rights without demonstrating that its
			 governmental
				interest as applied to the person is of the highest order and not
			 otherwise
				served.
					
						4.
						This article shall not be construed to
				apply to a parental action or decision that would end life.
					
						5.
						No treaty may be adopted nor shall any
				source of international law be employed to supersede, modify,
			 interpret, or
				apply to the rights guaranteed by this
				article.
					.
		
